EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
20. (Currently Amended) A method of performing multi-channel neurophysiologic assessments using a sequence of pulses delivered to a patient, the method comprising: 
determining a threshold current level that causes nerve tissue to depolarize by analyzing one or more neuromuscular responses to a delivered pulse of the sequence of pulses; 
determining whether the delivered pulse evokes a significant neuromuscular response that has a peak-to-peak voltage that is greater than a threshold voltage corresponding to the threshold current level; 
responsive to the delivered pulse failing to evoke the significant neuromuscular response, adjusting a current level of a next pulse of the sequence -of pulses; 
determining whether a next neuromuscular response to the next pulse having the adjusted current level is predictable based on data obtained during the determining of the threshold current level, wherein the data obtained comprises one or more stimulation current levels corresponding to [[the]] delivery of at least one electrical stimulation signal; and 
responsive to determining that the next neuromuscular response to the next pulse is predictable, omitting the next pulse from the sequence of pulses.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the Blewett et al. (WO 2003/026482) reference. Instant claims 1 and 20 describe a system/method of performing neuro assessments including carrying out a series of steps identical to those performed by the system of allowed in independent claim 1 of parent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791